Exhibit 10.30

INTER-COMPANY EXPENSE AGREEMENT

BETWEEN

PROVISION STATE INSURANCE COMPANY

AND

PATRONS MUTUAL INSURANCE COMPANY OF CONNECTICUT

THIS AGREEMENT, made as of the 18th day of June, 2001, between Patrons Mutual
Insurance Company of Connecticut (“Patrons CT”) and Provision State Insurance
Company (“Provision”), both insurance companies organized and exiting under the
laws of the State of Connecticut.

WITNESSETH:

WHEREAS, Provision is a wholly-owned subsidiary of Patrons CT and an inactive
insurance company whose primary activity is holding the investment in Real
Estate for Patrons;

WHEREAS, Patrons CT has extensive experience in the operation of its insurance
business and has trained personnel, for conducting its present and future
operations (which include insurance, reinsurance and investment operations and
activities incidental, ancillary or complementary to an insurance business);

WHEREAS, Patrons CT and Provision desire to arrange that Patrons CT having the
appropriate experience, personnel, equipment and facilities shall provide
administrative and other services to Provision;

NOW, THEREFORE, in consideration for providing these services, it is agreed as
follows:

Section 1. SERVICES. Commencing on the Effective Date (as defined below) and
until the termination of this Agreement, Patrons CT shall provide to Provision
such management services as shall be reasonably necessary or desirable for the
conduct of the



--------------------------------------------------------------------------------

insurance business of Provision. Such services shall include, but not be limited
to, accounting, tax and auditing services, legal services, actuarial services,
employee benefit plans and personnel administration, insurance production and
underwriting services, processing and payment of claims, servicing of
policyholders, billing and collection services, software development services,
electronic data processing operations, communications operations, investment and
property management services.

Section 2. CHARGES. Provision agrees to pay to Patrons CT a charge equal to all
expenses, direct and indirect, reasonably and equitably determined by Patrons CT
to be attributable to Provision for services and facilities provided by the
former to the latter pursuant hereto, except to the extent application of laws
or regulations would otherwise require.

The basis for determining such charges to Provision shall be similar to those
used by Patrons CT for internal cost distribution including, where applicable,
time records prepared for this purpose. Such basis shall be modified and
adjusted where necessary or appropriate to reflect fairly and equitably the
actual incidence of cost incurred by Patrons CT on behalf of Provision.

Patron CT’s determination of charges hereunder shall be conclusive as between
such parties, except that if the Provision objects to any such determination, it
shall so advise Patrons CT within thirty (30) days of receipt of notice of said
determination. Unless such parties can reconcile any such objection, or
otherwise agree, they shall select a firm of independent certified public
accountants which shall determine the charges properly allocable to Provision
and shall, within a reasonable time, submit such determination, together with
the basis therefor, in writing to both parties whereupon such determination
shall be binding. The expenses of any such determination by a firm of
independent certified public accountants shall be borne as determined to be
equitable by such accountants.

Section 3. SETTLEMENT. At quarterly intervals, Patrons CT shall submit to
Provision an account of amounts payable and the account shall be settled within
thirty (30) days thereafter. The amounts payable by Provision may be offset by
any reciprocal obligations due to Provision, so that only net amounts shall be
required to be transferred between the parties. Settlement shall be in the form
of cash or cash equivalent securities.

 

- 2 -



--------------------------------------------------------------------------------

Section 4 . ACCOUNTING RECORDS. Patrons CT shall be responsible for maintaining
full and accurate accounting records of all services rendered and facilities
used pursuant to this Agreement and such additional information as Provision may
reasonably request for purposes of its internal accounting operations. Patrons
CT shall keep such accounting records insofar as they pertain to the computation
of charges hereunder available at its principal offices for audit, inspection
and copying by Provision or any governmental agency having jurisdiction during
reasonable business hours.

Section 5 . TERMINATION. This agreement may be terminated by action of either
the Board of Directors of Patrons CT or Provision and upon one (1) years prior
written notice to the other party.

Section 6 . SETTLEMENT OF TERMINATION. No later than ninety (90) days after the
effective date of termination, Patrons CT shall deliver to Provision a detailed
written statement for all charges incurred and not included in any previous
statement to the effective date of termination. The amounts owed hereunder shall
be due and payable within thirty (30) days of receipt of such statement.

Section 7 . ASSIGNMENT AND ADDITIONAL PARTIES. This Agreement shall not be
assignable by Patrons CT or Provision without the consent of the other party,
except in the case of assignment to a corporation or other organization which is
a successor to Provision or Patrons CT, as the case may be, in which case such
successor shall be bound hereunder and by the terms of said assignment in the
same manner as its assignor is bound hereunder.

Section 8 . GOVERNING LAW. This Agreement shall be governed by and constructed
in accordance with Connecticut law.

Section 9 . This Agreement may be executed in one or more counterparts, and by
different parties on separate counterparts, either of which shall and will be
treated and considered as an original, but all of which together shall
constitute one and the same instrument.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.

 

PROVISION STATE INSURANCE COMPANY

By

 

 

 

Its Treasurer

 

PATRONS MUTUAL INSURANCE COMPANY OF

    CONNECTICUT

By

 

 

 

Its President & CEO

 

- 4 -



--------------------------------------------------------------------------------

FIRST AMENDMENT

to

INTER-COMPANY EXPENSE AGREEMENT

among

PROVISION STATE INSURANCE COMPANY

PATRONS MUTUAL INSURANCE COMPANY OF CONNECTICUT

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY

and

STATE AUTO PROPERTY & CASUALTY INSURANCE COMPANY

This First Amendment to Inter-Company Expense Agreement (“First Amendment”),
dated as of December 14, 2007, amends the Inter-Company Expense Agreement (the
“Expense Agreement”), dated as of June 18, 2001, by and between Provision State
Insurance Company (“Provision”) and Patrons Mutual Insurance Company of
Connecticut (“Patrons CT”) as follows:

RECITALS

WHEREAS, Provision and Patrons CT have previously entered into the Expense
Agreement; and

WHEREAS, Patrons CT and Provision will affiliate their business operations with
State Automobile Mutual Insurance Company (“SAM”) upon the closing of the
transactions contemplated by the Amended and Restated Affiliation Agreement (the
“Restated Affiliation Agreement”), by and among SAM, Patrons CT and Litchfield
Mutual Fire Insurance Company; and

WHEREAS, the parties intend to add SAM and State Auto Property and Casualty
Insurance Company (“SAP&C”) as parties to the Expense Agreement, and to set
forth herein certain methodologies in determining the expenses charged for
services provided to Provision by SAM and SAP&C.

STATEMENT OF AGREEMENT

In consideration of the mutual covenants set forth herein and INTENDING TO BE
LEGALLY BOUND HEREBY, the parties to this First Amendment agree to amend the
Expense Agreement as follows:

 

1.

Capitalized terms used in this First Amendment (including the Recitals) which
are not otherwise defined herein shall have the meanings ascribed to such terms
in the Expense Agreement.

 

2.

Upon the Effective Date (as defined below) of this First Amendment, SAM and
SAP&C shall supplement the management and operations services provided to
Provision by Patrons CT pursuant to Section 1 of the Expense Agreement. The
parties acknowledge that Patrons CT has its own employees who provide
managerial, supervisory, administrative, technical, professional, and clerical
services to Provision. Notwithstanding the foregoing, Patrons CT and Provision
understand and agree that State Auto P&C, acting by and through its employees,
is authorized to provide certain other executive, administrative,

 

1



--------------------------------------------------------------------------------

 

technical, managerial and professional support services to Provision as needed
and agreed upon by the parties, while State Auto Mutual is authorized to provide
certain data processing equipment, office supplies and equipment, furniture and
fixtures, automobiles and such other items of tangible personal property or
facilities to Provision as needed and agreed upon by the parties, the costs of
which shall be allocated as described below.

 

3.

Section 2 of the Expense Agreement is hereby deleted in its entirety and
replaced by the following: “Provision agrees to pay to Patrons CT, SAM and SAP&C
a charge equal to all expenses, direct and indirect, reasonably and equitably
determined by Patrons CT, SAM and SAP&C to be attributable to Provision for
services and facilities provided by the former to the latter pursuant hereto,
except to the extent application of laws or regulations would otherwise require.

“The basis for determining such charges to Provision shall be similar to those
used by Patrons CT, SAM and SAP&C for internal cost distribution including,
where applicable, time records prepared for this purpose. Such basis shall be
modified and adjusted where necessary or appropriate to reflect fairly and
equitably the actual incidence of cost incurred by Patrons CT, SAM and SAP&C on
behalf of Provision.

“Patrons CT’s, SAM’s and SAP&C’s determination of charges hereunder shall be
conclusive as between such parties, except that if the Provision objects to any
such determination, it shall so advise Patrons CT, SAM and SAP&C within thirty
(30) days of receipt of notice of said determination. Unless such parties can
reconcile any such objection, or otherwise agree, they shall select a firm of
independent certified public accountants which shall determine the charges
properly allocable to Provision and shall, within a reasonable time, submit such
determination, together with the basis therefor, in writing to both parties
whereupon such determination shall be binding. The expenses of any such
determination by a firm of independent certified public accountants shall be
borne as determined to be equitable by such accountants.”

 

4.

Section 3 of the Expense Agreement is hereby deleted in its entirety and
replaced by the following: “Within 45 days after the end of each calendar
quarter, Patrons CT shall submit to Provision an account of amounts payable and
the account shall be settled within thirty (30) days thereafter. The amounts
payable by Provision may be offset by any reciprocal obligations due to
Provision, so that only net amounts shall be required to be transferred between
the parties. Settlement shall be in the form of cash or cash equivalent
securities.

“Within 45 days after the end of each calendar quarter, SAM and SAP&C shall
submit to Provision an account of amounts payable and the account shall be
settled within thirty (30) days thereafter. SAM and SAP&C shall pay none of
Provision’s insurance losses, loss adjustment expenses and underwriting
expenses. Underwriting expenses include, without limitation, expenses for SAP&C
employees providing services on behalf of Provision for only part of their time,
which expenses shall be allocated in accordance with statutory accounting
principles to Provision in proportion to the amount of time those employees
spend on behalf of Provision. Provision’s share of pension and benefit expenses
under the benefit plans for employees of SAP&C shall be allocated to Provision
based on the percentage of SAP&C’s payroll expenses allocated to Provision
pursuant to the terms hereof. The amounts payable by Provision may be offset by
any reciprocal obligations due to Provision, so that only net amounts shall be
required to be transferred between the parties. Settlement shall be in the form
of cash or cash equivalent securities.”

 

2



--------------------------------------------------------------------------------

5.

Section 4 of the Expense Agreement is hereby deleted in its entirety and
replaced by the following: “Patrons CT, SAM and SAP&C shall be responsible for
maintaining full and accurate accounting records of all services rendered and
facilities used pursuant to this Agreement and such additional information as
Provision may reasonably request for purposes of its internal accounting
operations. Expenses shall be apportioned in accordance with statutory
accounting principles consistently applied. The books, accounts, and records
shall be so maintained as to clearly and accurately disclose the nature and
details of the transactions including such accounting information as is
necessary to support the expenses apportioned to the respective parties. Patrons
CT, SAM and SAP&C shall keep such accounting records insofar as they pertain to
the computation of charges hereunder available at its principal offices for
audit, inspection and copying by Provision or any governmental agency having
jurisdiction during reasonable business hours.”

 

6.

Section 5 of the Expense Agreement is hereby deleted in its entirety and
replaced by the following: “This agreement may be terminated with respect to any
of the parties by action of such party’s Board of Directors and upon ninety
(90) days’ prior written notice to the other parties hereto.”

 

7.

Section 6 of the Expense Agreement is hereby deleted in its entirety and
replaced by the following: “No later than ninety (90) days after the effective
date of termination, Patrons CT, SAM and SAP&C shall deliver to Provision a
detailed written statement for all charges incurred and not included in any
previous statement to the effective date of termination. The amounts owed
hereunder shall be due and payable within thirty (30) days of receipt of such
statement.”

 

8.

Section 7 of the Expense Agreement is hereby deleted in its entirety and
replaced by the following: “This Agreement shall not be assignable by Patrons
CT, SAM, SAP&C or Provision without the consent of the other parties, except in
the case of assignment to a corporation or other organization which is a
successor to Provision, SAM, SAP&C or Patrons CT, as the case may be, in which
case such successor shall be bound hereunder and by the terms of said assignment
in the same manner as its assignor is bound hereunder. Under no circumstances
can this Agreement be assigned without the prior approval of the Connecticut and
the Ohio Insurance Departments.”

 

9.

The following is hereby added to the Expense Agreement as new Section 10:

“COMPLETE AGREEMENT. This document, together with such amendments hereto as may
from time to time be validly executed in writing by the parties, constitutes the
entire agreement between the parties and supersedes all prior or contemporaneous
discussions, negotiations, representations, or agreements relating to the
subject matter of this Agreement.”

 

10.

The following is hereby added to the Expense Agreement as new Section 11:

“AMENDMENT. This Agreement may be amended by mutual consent of the parties.
Except as provided herein, no alteration or variation of the terms of this
Agreement shall be valid unless made in writing and signed by all the parties to
this Agreement. Furthermore, no alteration or variation of the terms of this
Agreement shall be valid unless prior approval for such alteration or variation
has been received from the Commissioners of the Ohio and the Connecticut
Departments of Insurance.”

 

11.

This First Amendment shall be effective (the “Effective Date”) as of the Patrons
Closing Date (as defined in the Restated Affiliation Agreement). Notwithstanding
the foregoing, the effectiveness of this First Amendment is subject to the
receipt of all

 

3



--------------------------------------------------------------------------------

 

regulatory consents required to implement the terms of this First Amendment.
Until such time as all such regulatory consents have been obtained, this First
Amendment shall not become operative to amend the Expense Agreement in any
manner whatsoever and shall be of no force or effect.

 

12.

This First Amendment constitutes an integral part of the Expense Agreement. In
the event of any inconsistencies between the provisions of the Expense Agreement
and this First Amendment, the provisions of this First Amendment shall control.
Except as expressly amended hereby, the terms and provisions of the Expense
Agreement shall continue in full force and effect without change for the balance
of the term thereof.

[SIGNATURE PAGE TO FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the day and year first above written.

 

PATRONS MUTUAL INSURANCE COMPANY

OF CONNECTICUT

By:

 

/s/ William Siclari

 

William Siclari, President

PROVISION STATE INSURANCE COMPANY

By:

 

/s/ William Siclari

 

William Siclari, President

STATE AUTOMOBILE MUTUAL INSURANCE

COMPANY

By:

 

/s/ Robert P. Restrepo, Jr.

 

Robert P. Restrepo, Jr., President

STATE AUTO PROPERTY & CASUALTY

INSURANCE COMPANY

By:

 

/s/ Robert P. Restrepo, Jr.

 

Robert P. Restrepo, Jr., President

 

5